             Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 LEVI & KORSINSKY, LLP,

       1101 30th Street NW, Suite 115
       Washington, D.C. 20007,

                     Plaintiff,                    Civil Action No. 19-cv-1409

              v.

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

        100 F Street NE
        Washington, D.C. 20549,

                     Defendants.


                          COMPLAINT FOR INJUNCTIVE RELIEF

       1.      This is an action under the Freedom of Information Act (“FOIA”), 5 USC § 552.

Plaintiff Levi & Korsinsky, LLP (“Levi & Korsinsky”) seeks injunctive and other appropriate

relief to compel Defendant United States Securities and Exchange Commission (“SEC”) to

disclose records relating to the SEC’s investigation into Elon Musk’s Twitter activity and into
Tesla Inc.’s (“Tesla”) internal controls and procedures. The SEC has improperly withheld these

records from Plaintiff.

                                  JURISDICTION AND VENUE

       2.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552 (a)(4)(B). This court also has jurisdiction

over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 5 U.S.C. § 552

(a)(4)(B).
             Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 2 of 11




                                            PARTIES

       3.      Plaintiff Levi & Korsinsky is a national law firm consisting of over 25 attorneys,

with offices in Washington, DC, New York, NY, Stamford, CT, Los Angeles, CA, and San

Francisco, CA. Its principal place of business is New York, NY. Plaintiff requested the withheld

records from the SEC. Plaintiff is currently serving as lead counsel against Tesla, in the pending

federal class action lawsuit styled In re Tesla, Inc. Securities Litigation, No. 18-cv-4865 (N.D.

Cal., arising out of the same subject matter as Plaintiff’s FOIA request.

       4.      Defendant SEC is a Department of the Executive Branch of the United States

Government. The SEC is an agency within the meaning of 5 U.S.C. § 552(f).

                          THE FREEDOM OF INFORMATION ACT

       5.      The FOIA, 5 U.S.C. 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.

       6.      An agency must produce all responsive records except to the extent they, or any

portion thereof, fall into one of nine specified exemptions. 5 U.S.C. 552(b).

       7.      Exemption 5 U.S.C. § 552(b)(7)(A) protects from disclosure records compiled for

law enforcement purposes, the release of which could reasonably be expected to interfere with

enforcement activities.

       8.      When denying a request under exemption 5 U.S.C. § 552(b)(7)(A), “the agency

asserting the exemption must state whether an investigation is in fact ongoing and how disclosure

of documents would interfere with it . . . .” Dugan v. DOJ, 82 F. Supp. 3d 485, 499 (D.D.C. 2015).

       9.      However, exemption 5 U.S.C. § 552(b)(7)(A) “is temporal in nature and not

designed to endlessly protect material simply because it is in an investigatory file.” CNN, Inc. v.

FBI, 293 F. Supp. 3d 59, 76 (D.D.C. 2018).

       10.     Therefore, after an investigation has concluded, exemption 5 U.S.C. § 552(b)(7)(A)

no longer applies.

       11.     There is a two-step test to determine whether information is protected under

exemption 5 U.S.C. § 552(b)(7)(A), whether: (1) a law enforcement proceeding is pending or

                                                 2
             Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 3 of 11




prospective, and (2) release of information about it could reasonably be expected to cause some

articulable harm.

       12.      Here, the SEC failed to meet that test, and improperly withheld many of the

requested documents on the basis that the documents fell under exemption 5 U.S.C. §

552(b)(7)(A).

                                     BACKGROUND FACTS

       13.      Musk co-founded Tesla and, at all relevant times, served as the company’s Chief

Executive Officer and Chairman. On August 7, 2018, at 12:48 p.m. ET, Musk tweeted the

following message to over 22 million people: “Am considering taking Tesla private at $420.

Funding secured.” Musk continued to tweet and make statements about the potential transaction

including tweeting about three hours later: “Investor support is confirmed. Only reason why this

is not certain is that it’s contingent on a shareholder vote.”

       14.      These statements and a later email published on August 13, 2018, created the

impression to the public that it was virtually certain that Musk could take Tesla private at $420 per

share, that funding for this multi-billion dollar transaction had been secured, and the only

remaining contingency was a shareholder vote.

       15.      In fact, Musk had not even discussed, much less confirmed, key deal terms,

including price, with any potential investor. There was no funding secured to take Tesla private at

$420 per share or any other price. Musk had discussed taking Tesla private with Saudi Arabia’s

sovereign wealth fund (named the “Public Investment Fund”), but those discussions were

extremely preliminary. They consisted of only exploring how the fund could be involved and did

not result in any firm decision on whether the fund would increase its existing 5% stake in Tesla.

       16.      The statements were also false because Musk himself understood there was “a lot

of uncertainty” surrounding the proposal and there were many contingencies that needed to be

satisfied before any transaction could be approved by Tesla stockholders. Musk had not reached

any agreement as to the price per share, had not determined how the going-private transaction

would be structured, had not determined whether and to what extent current shareholders would

                                                   3
             Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 4 of 11




be in favor of the transaction or if Tesla’s Board of Directors would even be in favor of having a

shareholder vote, had not formally retained any advisors, and had not determined whether any

regulatory approvals would need to be obtained for the transaction. Musk had also not reached any

agreement concerning a significant contingency raised by the Public Investment Fund—building

a Tesla production facility in the Middle East.

       17.     Musk knew of the uncertain and contingent nature of any going-private transaction

for Tesla as well as the lack of any secured funding at $420 per share or at any other price. Yet

Musk published his tweets and other statements anyway, disrupting the markets in Tesla securities

such as stock and stock options, and causing billions of dollars of damage to Tesla investors.

       18.     On September 27, 2018, the SEC filed a complaint against Musk alleging violations

of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 (United States Securitas

and Exchange Commission v. Elon Musk, Case No. 1:18-cv-8865). Two days later, on September

29, 2018, the SEC filed a complaint against Tesla alleging violations of Rule 13a-15 under the

Securities Exchange Act of 1934 (United States Securitas and Exchange Commission v. Tesla,

Inc., Case No. 1:18-cv-8947).

       19.     On September 29, 2018, the SEC announced that it had reached a settlement with

both Defendants. In a press release titled “Elon Musk Settles SEC Fraud Charges; Tesla Charged

With and Resolves Securities Law Charge,” the SEC described the terms of the settlements as

follows:
       Washington D.C., Sept. 29, 2018 —
       The Securities and Exchange Commission announced today that Elon Musk, CEO
       and Chairman of Silicon Valley-based Tesla Inc., has agreed to settle the securities
       fraud charge brought by the SEC against him last week. The SEC also today
       charged Tesla with failing to have required disclosure controls and procedures
       relating to Musk’s tweets, a charge that Tesla has agreed to settle. The settlements,
       which are subject to court approval, will result in comprehensive corporate
       governance and other reforms at Tesla—including Musk’s removal as Chairman of
       the Tesla board—and the payment by Musk and Tesla of financial penalties.

       According to the SEC’s complaint against him, Musk tweeted on August 7, 2018
       that he could take Tesla private at $420 per share — a substantial premium to its
       trading price at the time — that funding for the transaction had been secured, and

                                                  4
       Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 5 of 11



that the only remaining uncertainty was a shareholder vote. The SEC’s complaint
alleged that, in truth, Musk knew that the potential transaction was uncertain and
subject to numerous contingencies. Musk had not discussed specific deal terms,
including price, with any potential financing partners, and his statements about the
possible transaction lacked an adequate basis in fact. According to the SEC’s
complaint, Musk’s misleading tweets caused Tesla’s stock price to jump by over
six percent on August 7, and led to significant market disruption.

According to the SEC’s complaint against Tesla, despite notifying the market in
2013 that it intended to use Musk’s Twitter account as a means of announcing
material information about Tesla and encouraging investors to review Musk’s
tweets, Tesla had no disclosure controls or procedures in place to determine
whether Musk’s tweets contained information required to be disclosed in Tesla’s
SEC filings. Nor did it have sufficient processes in place to that Musk’s tweets
were accurate or complete.

Musk and Tesla have agreed to settle the charges against them without admitting
or denying the SEC’s allegations. Among other relief, the settlements require that:

       Musk will step down as Tesla’s Chairman and be replaced by an
        independent Chairman. Musk will be ineligible to be re-elected Chairman
        for three years;
       Tesla will appoint a total of two new independent directors to its board;
       Tesla will establish a new committee of independent directors and put in
        place additional controls and procedures to oversee Musk’s
        communications;
       Musk and Tesla will each pay a separate $20 million penalty. The $40
        million in penalties will be distributed to harmed investors under a court-
        approved process.

“The total package of remedies and relief announced today are specifically
designed to address the misconduct at issue by strengthening Tesla’s corporate
governance and oversight in order to protect investors,” said Stephanie Avakian,
Co-Director of the SEC’s Enforcement Division.

“As a result of the settlement, Elon Musk will no longer be Chairman of Tesla,
Tesla’s board will adopt important reforms —including an obligation to oversee
Musk’s communications with investors—and both will pay financial penalties,”
added Steven Peikin, Co-Director of the SEC’s Enforcement Division. “The
resolution is intended to prevent further market disruption and harm to Tesla’s
shareholders.”

The SEC’s investigation was conducted by Walker Newell, Brent Smyth, and
Barrett Atwood and supervised by Steven Buchholz, Erin Schneider, and Jina Choi
in the San Francisco Regional Office and Cheryl Crumpton in the SEC’s Home
Office.

                                         5
              Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 6 of 11




        20.    In connection with the SEC complaints, both Musk and Tesla consented to

judgments being entered against them. On October 16, 2018, the United States District Court for

the Southern District of New York entered a final judgment against Musk and Tesla. Under the

terms of the judgment, Musk admits that the allegations in the SEC Complaint filed against him

are true for certain legal proceedings.

        21.    The United States District Court for the Southern District of New York approved

the settlements and the accompanying judgments and consents on October 16, 2018. Any appeal

had to have been filed by November 15, 2018.

        22.    On April 30, 2019, Judge Alison J. Nathan entered an Order Amending Final

Judgement as to Defendants.

        23.    Accordingly, the proceedings relating to Musk’s tweets are now over.

      PLAINTIFF’S FOIA REQUEST RELATING TO MUSK AND DEFENDANT’S

                                          RESPONSES

        24.    On November 30, 2018, on behalf of shareholders of Tesla, Plaintiff submitted a

FOIA request relating to the SEC’s investigation and settlement agreement with Elon Musk, in

connection with Musk’s twitter activity between August 7, 2018, and August 13, 2018.

        25.    Plaintiff’s FOIA request was designated by the SEC as Request No. 19-00684-

FOIA.

        26.    Specifically, Plaintiff requested the following documents:

        A.     The Investigation into Elon Musk’s Twitter Activity

                This request seeks documents and communications related to the SEC’s
        investigation into any “tweet” by Mr. Musk between August 1, 2018 and the
        present. This request includes but is not limited to a) subpoenas; b) wells notices;
        c) reports and orders relating to the decision to bring a formal investigation; d)
        transcripts of any testimony; and e) communications sent to and/or received by Mr.
        Musk.

        B.     The Complaint filed by the SEC Against Elon Musk dated September
        27, 2018.



                                                 6
             Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 7 of 11



              This request seeks the reports and orders concerning the decision to bring a
       formal SEC enforcement proceeding against Mr. Musk for the period of August 1,
       2018 through the present.

       C.      The Settlement Between the SEC and Elon Musk and Tesla, Inc.

               On September 29, 2018, the Securities and Exchange Commission
       announced a settlement with Elon Musk. This request seeks copies of records
       relating to the decision to enter into the settlement. This request also seeks records
       memorializing how each SEC commissioner voted on the settlement and
       documents relating to the approval of the settlement.
       27.     On February 6, 2019, Mr. McInerney denied Plaintiff’s FOIA request.

Specifically, Mr. McInerney’s letter denied Requests A) and C) under 5 U.S.C. § 552(b)(7)(A).

       28.     In response to item B), the SEC provided Plaintiff with a link containing the

complaint    filed   by   the   SEC    against   Elon    Musk     dated   September     27,     2018:

https://www.sec.gov/litigation/complaints/2018/comp-pr2018-219.pdf

       29.     On February 7, 2019, Plaintiff appealed the SEC’s decision that Requests A) and

C) should be withheld under 5 U.S.C. § 552(b)(7)(A) and alleged the SEC had not satisfied its

requirements responding to Request B). Plaintiff’s FOIA Request No. 19-00684-FOIA was

designated on appeal as No. 19-00195-APPS.

       30.     On February 28, 2019 the SEC denied in part and granted in part Plaintiff’s appeal.

The SEC confirmed the FOIA Officer’s decision as to Request A), and determined that the link

provided in response to Request B) was the only responsive document to Plaintiff’s request.
       31.     However, when considering Request C), which the SEC noted included “records

memorializing how each SEC commissioner voted on the settlement and documents related to the

approval of the settlement,” the SEC determined to discretionarily release the records

memorializing how each Commissioner voted on the settlement.

       32.     Although the SEC has produced some of the requested documents, the SEC

continues to withhold documents relating to the SEC’s investigation into Musk’s fraudulent tweets,

and the SEC complaint and settlement, despite this proceeding being over.




                                                 7
              Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 8 of 11




        33.    Plaintiff has a right of access to the requested records under 5 U.S.C. §552

(a)(3)(A). The SEC has wrongfully withheld them because none fall within Exemption 7(A) or

any other exemption. Exemption 7(A) is not applicable to the withheld documents—which by

definition do not include any SEC-generated documents—because, among other things, the SEC’s

investigation into Musk’s twitter activity relating to taking Tesla private is complete. Therefore,

the release of at least of subset of them, could not reasonably be expected to interfere with law

enforcement proceedings.

        34.    The SEC advised Plaintiff of Plaintiff’s right to judicial review in this court in the

letter dated February 28, 2019.

     PLAINTIFF’S FOIA REQUEST RELATING TO TESLA AND DEFENDANT’S

                                           RESPONSES

        35.    On November 30, 2018, on behalf of shareholders of Tesla, Plaintiff submitted a

FOIA request relating to records regarding the SEC’s investigation and settlement agreement with

Tesla, Inc., resulting from Elon Musk’s Twitter activity between August 7, 2018, and August 13,

2018.

        36.    Plaintiff’s FOIA request was designated by the SEC as Request No. 19-00685-

FOIA.

        37.    Specifically, Plaintiff’s FOIA requested the following documents:

        A.     The Investigation into Tesla, Inc.’s Controls or Procedures

                This request seeks documents and communications related to the SEC’s
        investigation into Tesla, Inc.’s failure to implement disclosure controls or
        procedures to assess whether information disseminated by Elon Musk was required
        to be disclosed in reports Tesla, Inc. files pursuant to the Securities Exchange Act
        of 1934 within the time periods specified in the Commission’s rules and forms
        between August 1, 2018 and the present. This request includes but is not limited to
        a) subpoenas; b) wells notices; c) reports and orders relating to the decision to bring
        a formal investigation against Tesla, Inc.; d) transcripts of any testimony; and e)
        communications sent to and/or received by Tesla, Inc.

        B.      The Complaint filed by the SEC Against Tesla, Inc. dated September
        29, 2018.

                                                  8
              Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 9 of 11




               This request seeks the reports and orders concerning the decision to bring a
        formal SEC enforcement proceeding against Mr. Musk for the period of August 1,
        2018 through the present.

        C.      The Settlement Between the SEC and Elon Musk and Tesla, Inc.

                On September 29, 2018, the Securities and Exchange Commission
        announced a settlement with Elon Musk. This request seeks copies of records
        relating to the decision to enter into the settlement. This request also seeks records
        memorializing how each SEC commissioner voted on the settlement and
        documents relating to the approval of the settlement.
        38.     On February 6, 2019, Mr. McInerney denied Plaintiff’s FOIA request. Specifically,

Mr. McInerney’s letter denied Requests A) and C) under 5 U.S.C. § 552(b)(7)(A).

        39.     In response to item B), the SEC provided Plaintiff with a link containing the

complaint     filed    by   the   SEC   against   Elon    Musk     dated   September     27,     2018:

https://www.sec.gov/litigation/complaints/2018/comp-pr2018-226.pdf

        40.     On February 7, 2019, Plaintiff appealed the SEC’s decision that Requests A) and

C) should be withheld under 5 U.S.C. § 552(b)(7)(A) and alleged the SEC had not satisfied its

requirements responding to Request B). Plaintiff’s FOIA Request No. 19-00685-FOIA was

designated on appeal as No. 19-00196-APPS.

        41.     On February 28, 2019 the SEC denied in part and granted in part Plaintiff’s appeal.

The SEC confirmed the FOIA Officer’s decision as to Request A) and portions of Request C), and
determined that the link provided in response to Request B) was the only responsive document to

Plaintiff’s request.

        42.     However, when considering Request C), which the SEC noted included “records

memorializing how each SEC commissioner voted on the settlement and documents related to the

approval of the settlement,” the SEC determined to discretionarily release the records

memorializing how each Commissioner voted on the settlement.

        43.     Although the SEC has produced some of the requested documents, the SEC

continues to withhold documents relating to the SEC’s investigation into Tesla’s internal controls

and procedures, and the SEC complaint and settlement, despite this proceeding being over.

                                                  9
              Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 10 of 11




        44.     Plaintiff has a right of access to the requested records under 5 U.S.C. §552

(a)(3)(A). The SEC has wrongfully withheld them because none fall within Exemption 7(A) or

any other exemption. Exemption 7(A) is not applicable to the withheld documents—which by

definition do not include any SEC-generated documents—because, among other things, the SEC’s

investigation into Tesla’s internal controls and procedures surrounding Musk’s twitter activity

relating to taking Tesla private is complete. Therefore, the release of at least of subset of them,

could not reasonably be expected to interfere with law enforcement proceedings.

        45.     The SEC advised Plaintiff of Plaintiff’s right to judicial review in this court in the

letter dated February 28, 2019.

                                      CLAIM FOR RELIEF

        46.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        47.     Plaintiff has exhausted all administrative remedies to process its FOIA requests.

        48.     Defendant has wrongfully withheld the requested records from Plaintiff, in

violation of 5 U.S.C. § 552. Further, even if any records fall within Exemption 7(A) or any other

exemption, Defendant has failed to provide “[a]ny reasonably segregable portion” of those records

as required by 5 U.S.C. § 552(b).

        49.     Plaintiff is entitled to injunctive and other appropriate relief with respect to the

release and disclosure of the requested documents.

                                     REQUESTED RELIEF

        Wherefore, Plaintiff prays that this Court:

        A. order Defendant to disclose the requested records and make copies available to Plaintiff;

        B. alternatively, if any records fall within any exemption, order Defendant to disclose

portions of those records as required by 5 U.S.C. § 552(b);

        C. provide for expeditious proceedings in this action;

        D. award Plaintiff its costs and reasonable attorneys’ fees incurred in this action under 5

U.S.C. § 552(a)(4)(E); and

                                                 10
          Case 1:19-cv-01409 Document 1 Filed 05/15/19 Page 11 of 11




      E. grant such other relief as the Court may deem just and proper.



Dated: May 15, 2019                        Respectfully submitted,


                                                /s/ Nicholas I. Porritt
                                                Nicholas I. Porritt (D.C. Bar 457611)
                                                LEVI & KORSINSKY, LLP
                                                1101 30th Street NW, Suite 115
                                                Washington, DC 20007
                                                Tel.: (202) 524-4290
                                                Fax: (202) 333-2121
                                                Email: nporritt@zlk.com

                                                Attorneys for Plaintiff




                                              11
